DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: A flat bit as shown in figs 3-10
Species II: An annular shaped cobble bit as shown in fig 13

The species are independent or distinct because they have mutually exclusive shapes. See MPEP §806.04(f). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6, 13, 15, 20-24, 26, 27, 31-34, & 38-40 appear to be generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The mutually exclusive structural shape means that prior art applicable to one species will likely not be applicable to another species, unless the prior art renders them obvious over each other (and this restriction will be withdrawn in such a case).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Andrew Heinisch on 9/18/2022 a provisional election was made without traverse to prosecute Species I, the "flat bit", claims 1-19, 21-36, & 48-40.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20 & 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be identified in the drawings or the feature canceled from the claims.  No new matter should be entered.
The "central connecting region" of claim 10
The "pivot region", "wrist region", and "belly region" of claim 24. While fig 7 has "belly region 100" and "writ region 98", shown, it is unclear how this differs from the "mounting region" or "engaging region"
The "bend angle" of claim 36 is not identified in the figures
The "corner region" of claim 38
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 9, 16, 17, 25, & 36 are objected to because of the following informalities:
Claim 4: The phrase "to provide exposed surface" appears to be a typo of "to provide an exposed surface".
Claim 9: The phrase "wherein first notch" appears to be a typo of "wherein a first notch".
Claim 16: The phrase "bit is flat bit" appears to be a typo of "bit is a flat bit".
Claims 17 & 36: The phrase "between a opposed side faces" appears to be a typo of "between opposed side faces". 
Claim 25: The phrase "the at least one broken edge" should read "the at least one broken corner edge". Consistent nomenclature should be used through any given claim set.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 7-12, 18, 19, 23-26, 36, & 38-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 4 recites "the hard face coating comprises laser cladding deposited upon and integrally bonded into the metal material of the bit body, wherein laser cladding is applied to the at least one broken corner edge and at least partially covers adjacent regions on opposed sides of the at least one broken corner edge, and wherein top and bottom side surfaces of the bit body include a cladded region with laser cladding and a free region that is free of the laser cladding to provide exposed surface of the metal material in regions spaced from the at least one broken corner edge, wherein the free region is larger in area than the cladded region" (emphasis added).
The examiner holds this to be indefinite because it is unclear if the "cladded region", which is smaller in area than the "free region" includes all the cladding, or just the "top and bottom surfaces [which] include a cladded region". In other words, the claim recites numerous areas that are cladded, but appears to only draw the "cladded region" to the "top and bottom side surface" which are cladded.
Further, it is unclear how or if the "adjacent regions on opposed sides of the at least one broken corner edge" differ from the "top and bottom side surfaces", the "first and second side faces" (parent claim 3), the "peripheral border edge" (also parent claim 3), and any of the various regions and faces recited in parent claim 1.
Similarly, it is unclear how or if the "top and bottom side surfaces" of claim 4 differ from the "first and second side faces" of parent claim 3. ¶ 88 of the specification suggest they are the same features, redundantly recited. Consistent nomenclature should be used through any given claim set.

Claim 7 recite "a main cutting section". Without unduly importing limitations into the claims from the specification, it is unclear how or if this "main cutting section" differs from the "cutting face" already recited in parent claim 1. The specification suggests that the "main cutting section" is a sub-element of the "cutting face", but claim 7 recites the "main cutting section" in a vacuum relative to the "cutting face". In other words, the claim appears as though it should read "wherein the cutting face comprises a main cutting section" or some grammatical variation thereof. Newly recited features should be linked to the larger features which they are a sub-element of so as to clearly delineate the differences / boundaries between them.

Claim 8 depends from claim 6, but recites "the main cutting section", which is recited in claim 7, which claim 8 does not depend from. For the purposes of examination, claim 8 has been interpreted as though it depended from claim 7.

Claim 9 recites "a side edge of the bit body". It is unclear how or if this differs from the "peripheral border edge" of parent claim 3. The examiner notes that if the dependency of parent claim 8 is changed, this apparent redundancy may be obviated, as claim 7 does not depend from claim 3. However, the examiner still respectfully requests that consistent nomenclature be used through any given claim set.
Further, claim 9 references "the at least one cutter tooth" and "the cutter tooth" while parent claim 8 recites "the at least one cutter tooth comprises a plurality of cutter teeth". This is apparently contradictory to parent claim 8 and is also unclear if the limitations of claim 9 are intended to be directed to all of the "plurality of cutter teeth" of claim 8, or to just one of the "plurality of cutter teeth".

Claim 10 is held as indefinite because it is unclear how or if the "central connecting region" differs from the "mounting region" or "engaging region", and has been recited in a vacuum relative to those other "regions". Nor is the feature identified in the drawings.

Claim 11 recites "a base block body connecting the tooth to a remainder of the engaging region". The examine is unsure how "a remainder" operates within the claim. "A remainder" from what? Another unrecited feature occupying the engaging region? Further, parent claim 1 recites, and the drawings show, the teeth as being sub-elements of the engaging region itself, so the language of "connecting the tooth to… the engaging region" is confusing relative to the parent claim recitation of "at least one cutter tooth… integrally formed into the engaging region". Claim 12 depends from claim 11.

Claim 12 recites "a main cutting section" which is similarly held as indefinite as similarly described for claim 7 above. Further, "the cutting surface" lacks proper antecedent basis in parent claims 1 & 11.

Claim 18 recites that the "engaging region" may define "a bend" with "a bend angle between greater than 0 degrees and not greater than 20 degrees". Claim 18 also depends from claim 17, which recites the "bit is [a] flat bit".
	The examiner views this as contradictory, as "flat" has a relatively straightforward, clearly defined definition that does not allow for a bend, nor has Applicant re-defined the word with lexicography with a  recitation in line with MPEP §2111.01 subsection IV.

	Claim 19 recites inter alia "a size of the least one cutter tooth [is] proportional to an overall size of the flat bit". While the claim subsequently relates the number of teeth to the thickness and height, there is no claim discussion about what "tooth size proportional to the overall size of the flat bit" actually requires.

	Claim 23 is held as indefinite because it is unclear how or if the newly recited "a leading thrust edge and a leading rotational edge of the bit body" differ from the "engaging region", the "cutting face", the "opposed first and second side faces", the "peripheral border edge", and/or the "broken corner edge" already recited in parent claim 21. In other words, the "leading thrust edge and leading rotational edge" are recited in a vacuum relative to the other related features already recited in the parent claim, which they appear to be sub-features of. The "leading thrust edge" appears to be a sub-feature of the "cutting face", for example, but this requires importing limitations from the specification into the claims. Newly recited features should be linked to the larger features which they are a sub-element of so as to clearly delineate the differences / boundaries between them. Claim 24 depends from claim 23.

	Claim 24 is further held as indefinite because, as similarly described for claim 23 above, it is unclear how or if the newly recited "an outer periphery on the bit body" differs from the "peripheral border edge" and/or "broken corner edge" of parent claim 21.

	Claim 25 recites "a pivot region", "a wrist region" and "a belly region". As similarly described for claim 23 above, it is unclear how or if these differs from the numerous other "regions", "faces", and "edges" already recited in parent claim 25. The recitations of claim 25 are recited in a vacuum relative to the other regions, thus relying on improper importations from the specification to have any clear meaning.

	Claim 26 recites "adjacent regions on opposed sides of the at least one broken corner edge" and "top and bottom side surfaces of the bit body". These are held as indefinite as similarly described for the above claims. It is unclear how or if "adjacent regions" differs from "top and bottom side surfaces" internally within claim 26 itself, and how both the "regions" and "surfaces" of claim 26 differ from the "first and second side faces", "peripheral border edge", and the other various "regions" recited in parent claim 21.

	Claim 36 depends from claim 34, but references "the flat bit", which is not recited until claim 35. For the purposes of examination, claim 36 has been interpreted as though it depended from claim 35.
	Further, the claim is indefinite because it is unclear how or if the newly recited "opposed side edges" differs from the "peripheral border edge" already recited in parent claim 21. Similarly, it is unclear how or if the newly recited "opposed side faces" differ from the "opposed first and second side faces" of claim 21.
	Further, the claim recites "a second range from 2 to 60". Similarly claim 17 recites "2 to 6" and the specification only teaches "2 to 6". It is unclear in light of the specification if this is at typo or if Applicant is attempting to recite a much larger range than discussed in the specification.
	Finally, the claim is held as indefinite because it allows for "a bend" in the "flat bit", which the examiner views as contradictory as described for claim 18 above.

	Claim 38 is held as indefinite because it is unclear how or if the "corner region" differs from the "peripheral border edge" already recited in parent claim 21. Claims 39 & 40 depend from claim 38.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 13, 16, 21-23, 25, 28, 35, 36, 38, & 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,799,740 (Stephenson).
	
	Independent claim 1. Stephenson discloses an apparatus for boring holes (title), comprising:
	a horizontal directional drilling (fig 1) bit (Many embodiments are taught. The examiner cites figs 72-76 primarily) comprising a bit body ("blade assembly 1500" - fig 72) of a metal material ("This wear resistant material is preferably either brazed or welded onto the blade." - col 11:58-59. Both brazing and welding are between metal pieces, as is well understood and supported by the dictionary definitions of both, included herein), the bit body including a mounting region (area generally defined by "bolt holes 1508" - fig 72) defining at least one mounting aperture ("bolt holes 1508"), and an engaging region ("forward end 1512") extending forwardly from the mounting region (figs 72 & 73), the engaging region being fixed relative to the mounting region (ibid; the body is unitary), the horizontal directional drilling (HDD) bit including a cutting face along the engaging region (forward most face; "cutting surface on the blade" - last ¶ of col 22), and wherein at least one cutter tooth ("rearward tooth 1524A") of the metal material ("The blade 1510 is serrated, that is, the forward end 1512 of the blade terminates in a plurality of points or teeth" - col 23:1-2) is integrally formed into the engaging region (figs 72 & 73; integral does not exclude joining by welding, although the teeth of Stephenson are unitary to the body; claims 92 & 104) providing a toothed profile to the cutting face (figs 72 & 73).

	Claim 2. The apparatus of claim 1, wherein a hard face coating ("harden strips… 1530 of carbide" - second ¶ of col 23) at least partially covers the at least one cutter tooth ("the front or primary contact surfaces of the teeth 1514 are provided with hardened strips, designated generally by the numeral 1530 of carbide or some other suitable material" - second ¶ of col 23), the hard face coating being of a hard face material harder than the metal material of the bit body ("of harder surface material (i.e., carbide) than the blade" - col 11:32-33) to provide increase wear resistance ("wear resistant material such as carbide" - col 15:51).


    PNG
    media_image1.png
    697
    753
    media_image1.png
    Greyscale
	Claim 3. The apparatus of claim 2, wherein the bit body comprises opposed first ("top surface 1504" - fig 72) and second side faces ("bottom surface 1506" - fig 73) and a peripheral border edge extending transversely between the opposed first and second side faces (circumferential sides extending between 1504 & 1506, not individually numbered but clearly shown in figs 74 & 75), the peripheral border edge being joined to at least one of the first and second side faces through at least one broken corner edge (shown by the added arrows in the annotated versions of figs 72 & 73 here) that extends over the at least one cutter tooth (extends to teeth 1524A & 1524B) and defined in the bit body (annotated figures here), the hard face coating covering the at least one broken corner edge to form at least part of the cutting face (fig 76 shows "hardened strips 1530" extending over teeth 1524A & B which partially define the "broken corner edge" below them).


    PNG
    media_image2.png
    192
    467
    media_image2.png
    Greyscale
	Claim 6. The apparatus of claim 3, wherein the at least one broken corner edge comprises a first broken corner edge (rightmost "broken corner edge" identified by the rightmost arrow in the annotated version of fig 76 below) joining the peripheral border edge with the first side face ("top surface 1504") and a second broken corner edge (leftmost "broken corner edge") joining the peripheral border edge to the second side face ("bottom surface 1506"), the peripheral border edge including an intermediate connecting portion intermediate of the first broken corner edge and the second broken corner edge (the remaining circumferential side surfaces extending between 1504 & 1506 and between the above identified corners).

	Claim 7. The apparatus of claim 1, wherein a main cutting section (drawn to 1522A, 1522B, 1520A, and 1520B) is adjacent to the at least one cutter tooth ("rearward tooth 1524A") along the cutting face, the main cutting section spanning a width that is at least three times that of the at least one cutter tooth (fig 72; the "main cutting section" is drawn to an area that has four other teeth within it).

	Claim 8. The apparatus of claim 6, wherein the main cutting section is centrally located along a longitudinal axis of the bit body (1522A, 1522B, 1520A, and 1520B are centralized along "H": figs 72 & 73), and wherein the at least one cutter tooth comprises a plurality of cutter teeth ("rearward tooth 1524A" and "rearward tooth 1524B"), including at least one cutter tooth on opposed sides of the main cutting section (1524A & 1524B are on opposing sides of the "main cutting section" as defined above), the cutting face extending along the plurality of cutter teeth and along the main cutting section (figs 72, 73 & 76).


    PNG
    media_image3.png
    234
    323
    media_image3.png
    Greyscale
	Claim 9. The apparatus of claim 8, wherein [a] first notch is located between the at least one cutter tooth and the main cutting section (a notch between 1524A & 1522A is clearly shown but not individually numbered), and a second notch is located between the cutter tooth and a side edge of the bit body (filled by "hardened strip 1530", which is distinct from the "bit body").

	Claim 10. The apparatus of claim 1, wherein the at least one cutter tooth ("rearward tooth 1524A") defines at least one reduction in thickness region at a periphery ("Referring still to FIGS. 74 and 75, it will be seen that the thickness "T2 " of the blade 1510 tapers slightly from the point "P" where it joins the base 1502 to the forward end 1512" - col 23:47-50) relative to a central connecting region of the bit body ("P") for the at least one cutter tooth, with the at least one reduction in thickness region being coated with hard face coating (1530, fig 76).


    PNG
    media_image4.png
    99
    256
    media_image4.png
    Greyscale
	Claim 11. The apparatus of claim 1, wherein each at least one cutter tooth ("rearward tooth 1524A") comprises a base block body connecting the tooth to a remainder of the engaging region (drawn to the inward portion of 1524A where it meets and connects to the body, indicated in the annotated version of fig 73 here) and a tapered tip extending from the base block body (clearly shown extending out from the above indicated "base block"), the tapered tip including converging tapering sides along the cutting face joining at point (ibid). The examiner notes that there is nothing about the nomenclature of "base block" that excludes this interpretation, especially given that independent claim 1 states the teeth and engaging region are "integrally formed".

	Claim 13. The apparatus of claim 1, wherein the at least one cutter tooth (1524A) is integrally cut or integrally formed into the bit body by at least one of machining or stamping (This is a product-by-process limitation, which only limits the claim to the resulting structure implied by the process of forming it, and not the process itself: MPEP §2113. In the present case, "machining" is an extremely broad and generic manufacturing method that does not appear to impart a distinct structural fingerprint on the resulting product different than the structure already taught by Stephenson. The teeth taught by Stephenson are unitarily / integrally formed on the body: figs 72 & 73, claims 92 & 104. To be given full patentable weight, "machining or stamping" should be recited in a method of manufacturing claim, not in an apparatus claim.).

	Claim 16. The apparatus of claim 1, wherein the horizontal directional drilling (HDD) bit is flat bit (Figs 72-77. While a bend is formed in the bit, this is commensurate with the present case's use of "flat bit" as discussed in the 112(b) rejections above, and further illustrated by dependent claim 18).

	Independent claim 21. Stephenson discloses an apparatus for boring holes (title), comprising:
	a horizontal directional drilling (fig 1) bit (Many embodiments are taught. The examiner cites figs 72-76 primarily) comprising a bit body ("blade assembly 1500" - fig 72) of a metal material ("This wear resistant material is preferably either brazed or welded onto the blade." - col 11:58-59. Both brazing and welding are between metal pieces, as is well understood and supported by the dictionary definitions of both, included herein), the bit body including a mounting region (area generally defined by "bolt holes 1508" - fig 72) defining at least one mounting aperture ("bolt holes 1508"), and an engaging region extending forwardly from the mounting region ("forward end 1512" - figs 72 & 73), the engaging region being fixed relative to the mounting region (ibid; the body is unitary), the horizontal directional drilling (HDD) bit including a cutting face along the engaging region (forward most face; "cutting surface on the blade" - last ¶ of col 22), wherein the bit body comprises opposed first ("top surface 1504" - fig 72) and second side faces ("bottom surface 1506" - fig 73) and a peripheral border edge extending transversely between the opposed first and second side faces (circumferential sides extending between 1504 & 1506, not individually numbered but clearly shown in figs 74 & 75);
	a hard face coating ("harden strips… 1530 of carbide" - second ¶ of col 23) comprising a hard face material ("the front or primary contact surfaces of the teeth 1514 are provided with hardened strips, designated generally by the numeral 1530 of carbide or some other suitable material" - second ¶ of col 23) harder than the metal material of the bit body ("of harder surface material (i.e., carbide) than the blade" - col 11:32-33) to provide for increase wear resistance ("wear resistant material such as carbide" - col 15:51); and
	wherein the peripheral border edge is joined to at least one of the first and second side faces through at least one broken corner edge defined in the bit body (shown by the added arrows in the annotated versions of figs 72 & 73 presented for claim 3 above), the hard face coating covering the at least one broken corner edge (fig 76 shows "hardened strips 1530" extending over teeth 1524A & B which partially define the "broken corner edge" below them).

	Claim 22. The apparatus of claim 21, wherein the hard face coating covering the at least one broken edge forms at least part of the cutting face (fig 76 shows "hardened strips 1530" extending over teeth 1524A & B which partially define the "broken corner edge" below them).

	Claim 23. The apparatus of claim 21, wherein the hard face coating (1530) covering the at least one broken edge is applied to at least a leading thrust edge ("the front or primary contact surfaces of the teeth 1514 are provided with hardened strips, designated generally by the numeral 1530 of carbide or some other suitable material" - second ¶ of col 23) and a leading rotational edge of the bit body (shown by the 1530 on the sides by 1524A in fig 72 and by 1524B in fig 73).

	Claim 25. The apparatus of claim 21, wherein the hard face coating covering the at least one broken edge extends at least over a pivot region (drawn to the "region" directly behind the teeth, which 1530 extends across: fig 72 & 73) away from the cutting face (ibid) along at least one of a wrist region and a belly region of the bit body (1530 extends over the bottom of the bit 1506: fig 73).

	Claim 28. The apparatus of claim 21, wherein the bit is a flat bit (Figs 72-77. While a bend is formed in the bit, this is commensurate with the present case's use of "flat bit" as discussed in the 112(b) rejections above, and further illustrated by claim 36), and the at least one broken corner edge comprises a first broken corner edge (rightmost "broken corner edge" identified by the rightmost arrow in the annotated version of fig 76 for claim 6 above) joining the peripheral border edge with the first side face ("top surface 1504") and a second broken corner edge (leftmost "broken corner edge" in the annotated version of fig 76 for claim 6 above) joining the peripheral border edge to the second side face ("bottom surface 1506"), the peripheral border edge including an intermediate connecting portion intermediate of the first broken corner edge and the second broken corner edge (the remaining circumferential side surfaces extending between 1504 & 1506 and between the above identified corners).

	Claim 35. The apparatus of claim 21, wherein the horizontal directional drilling (HDD) bit is flat bit (Figs 72-77. While a bend is formed in the bit, this is commensurate with the present case's use of "flat bit" as discussed in the 112(b) rejections above, and further illustrated by claim 36).

	Claim 36. The apparatus of claim 34, wherein the bit body of the flat bit has a length (L) extending between a base edge of the mounting region to the cutting face of the engaging region; a width (W) extending between opposed side edges, the side edges extending transversely between the base edge and the cutting face, and a thickness (H) defined between a opposed side faces, wherein the base edge, the cutting face and the side edges extend around a periphery of the opposed side faces transversely thereto, and wherein a ratio of the length (L) to thickness (H) is in a first range from 5 and 18, and wherein a ratio of the width (W) to thickness (H) is a second range from 2 to 60, and wherein the engaging region is co-planar with the mounting region, or a bend is defined between the mounting region ("P" - figs 74-77) and the engaging region providing a bend angle between greater than 0 degrees and not greater than 20 degrees ("The plane B1 forms an angle "A" of about 170 degrees with the plane B2" - col 23:38-39 & fig 77. Angle "A" is the larger exterior angle of the two angles that can be used to define the "bend angle". According to the principles of Euclidean geometry, the other interior angle = 180 degrees - "A", or 180 - 170 = 10 degrees. In other words the reference uses the larger of the two angles to describe the bend, but the other angle that can be used to define the same bend is exactly within the middle of the claimed range. The examiner notes that the present disclosure does not identify this bend angle in the drawings).

	Claim 38. A method of making the apparatus of claim 21, comprising:
	providing the bit body (figs 72 & 73);
	machining or forming a corner region on the bit body ("corner region" drawn to the corner between 1524A and the body portion 1516a, which is clearly "formed" in fig 73) to provide the at least one broken corner edge (as cited above for claims 3 & 21); and
	thereafter cladding over the at least one broken corner edge (The teeth are unitary & integral to the body, and 1530 is applied to the "primary contact surfaces of the teeth 1514" and therefore the teeth are formed before 1530 is applied, fig 76).

	Claim 39. The method of claim 38, further comprising machining or forming a plurality of cutter teeth into the bit body prior to the cladding (The teeth are unitary & integral to the body, and 1530 is applied to the "primary contact surfaces of the teeth 1514"), wherein said cladding comprises cladding over the cutter teeth (fig 76).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, 26, 30-32, & 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,799,740 (Stephenson) in view of WO 2019/070639 (Johnson; a copy of which was included by Applicant in the IDS filed 10/21/2021).
	Claims 4 & 26. Stephenson discloses all the limitations of the parent claims and further discloses that the cladding (1530) is applied to the at least one broken corner edge (fig 76 shows cladding 130 being applied to the side surfaces of 1524A & 1524B which form the "broken corner edge" as described for claim 3 above) and at least partially covers one adjacent region on one side of the broken corner edge (1530 extends to side 1504: fig 72), wherein top and bottom side surfaces (1504 & 1506) of the bit body include a cladded region (1530 covers at least a portion of both 1504 & 1506: figs 72 & 73) and a free region that is free of the cladding to provide [an] exposed surface of the metal material in regions spaced from the at least one broken corner edge (figs 72 & 73 clearly show a substantial region on both 1504 & 1506 that are not cladded by 1530), wherein the free region is larger in area than the cladded region (clearly conveyed by figs 72 & 73).
	Stephenson does not expressly disclose that the cladding is laser applied, nor that it is applied on both adjacent regions on opposed sides of a corner. However Johnson discloses laser cladding a horizontal directional drilling bit (abstract) where the bit comprises a free region clear of cladding ("intermediate region 36") which is larger in area than the cladded region (¶s 77 & 78), the cladding being applied on opposing sides of the corners (figs 2-4) and over the teeth (fig 1; claim 44).
	Therefore it would have been obvious to one of ordinary skill in the art to use laser cladding as taught by Johnson to apply the cladding. This hard facing method does not embrittle or crack carbide inserts or the base material and has excellent adhesion (¶ 13). Further, cladding less than half of the surface results in less time being required to make the bit such as with laser cladding that requires traversal of a laser cladding tool about the surface of the bit, but still focuses on the most wear prone areas (¶ 77). Finally, cladding on both sides of the broken edge corner taught by Stephenson as taught by Johnson applies that cladding to "the entire front thrust surface" of the bit (¶ 77) which is the most wear prone area.

	Claims 14 & 30. Stephenson discloses all the limitations of the parent claims but does not disclose carbide insert buttons embedded in the peripheral border edge. However Johnson discloses a flat HDD bit (figs 12-14) with opposed first and second side faces (upper and lower faces) and a peripheral border edge extending transversely between the opposed first and second side faces (not individually numbered but clearly shown in fig 13), further comprising carbide insert buttons embedded in the peripheral border edge spaced from and intermediate between the opposed first and second side faces ("carbide inserts 244" - ¶ 106).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use / add the carbide teeth taught by Johnson on the bit taught by Stephenson. Carbide inserts are extremely strong, and can be replaced when damaged after sufficient use, as is well understood. Further, the cladding can be applied over the teeth themselves (¶ 106).

	Claim 31. Stephenson discloses all the limitations of the parent claims but does not expressly disclose those of the present. However Johnson discloses a laser cladding hard face coating comprising a hardness of 1000 to 2500 of Vickers Hardness (Johnson: claim 21). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the hard facing taught by Johnson on the bit taught by Stephenson. This is a modern formulation of a known metallurgical process that provides high hardness. This hard facing does not embrittle or crack carbide inserts or the base material and has excellent adhesion (¶ 13).

	Claim 32. Stephenson discloses all the limitations of the parent claims but does not expressly disclose those of the present. However Johnson discloses that the hard face coating consists of at least one of a laser applied coating (abstract; ¶ 45), a tungsten carbide (¶ 45) and a nickel matrix. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the hard facing taught by Johnson on the bit taught by Stephenson. This is a modern formulation of a known metallurgical process that provides high hardness. This hard facing does not embrittle or crack carbide inserts or the base material and has excellent adhesion (¶ 13).

	Claim 40. Stephenson discloses all the limitations of the parent claims but does not expressly disclose those of the present. However Johnson a cladding method wherein the cladding comprises laser cladding (abstract) that partially melts the bit body and deposits a clad matrix into a melted region of the bit body (¶ 46 & 93). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the hard facing taught by Johnson on the bit taught by Stephenson. This is a modern formulation of a known metallurgical process that provides high hardness. This hard facing does not embrittle or crack carbide inserts or the base material and has excellent adhesion (¶ 13).


	Claims 15 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,799,740 (Stephenson) in view of US 2014/0130473 (Augustine).
	Claims 15 & 33: Stephenson discloses all the limitations of the parent claim, and further discloses a hard face coating applied to an outer periphery of the bit body ("hardened strips 1530", figs 72-76), including the at least one cutter tooth (fig 76), but does not disclose the remaining limitations of the claim.
	However Augustine discloses a hard face coating ("metallic layer 30" with "hardness H2" - ¶ 22) attached to harder the cutting surfaces of a cutting implement ("That is, the tapered leading edge 24 is the primary location at which the rotary implement 20 cuts, strikes, meets or otherwise engages the material worked upon during its normal intended use." - ¶ 15), the hard face coating comprising a hardness of 1000 to 2500 of Vickers Hardness ("In a further example the hardness H2 is no less than 1000HV" - ¶ 24), the hard face coating consisting of a laser applied coating (¶ 33), wherein the hard face coating comprises a matrix material ("the matrix 44 can be a nickel-based composition" - ¶ 27) of between 40% and 70% nickel by weight (¶ 27 and discussed more below) and a hard-constituent material of between 30% and 80% tungsten by weight. (¶ 27).
	Augustine teaches in ¶ 27 that "the overall composition of the metallic layer 30 includes, by weight, 10-90% of tungsten carbide and a remainder of the matrix 44". And "the matrix" "can be a nickel-based composition" (¶ 27, claim 11). If the "overall composition" may be 10-90% tungsten carbide by weight and a remainder being the matrix, then the matrix may be 90-10% of the composition by weight.
	It would have been considered obvious to one of ordinary skill in the art at the time the invention was made to use nickel in the range of 40-70% and tungsten in the range of 30-80%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, this is routine in the field of metallurgy, and clearly recognized by the prior art as a result effective variable (¶ 21 & the table that follows; ¶ 27). In other words, it is routine to adjust / vary the material amount of components in an alloy to determine how it changes the properties of the resulting material. In the present case, all of the material components are known for use in hardfacing, and the prior art teaches a wide amount of variability in the percentages used, thus clearly indicating to the reader that this is result effective and within the routine ability of the artisan to work within the disclosed ranges.


	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,799,740 (Stephenson).
	Claim 24: Stephenson discloses all the limitations of the parent claims, and further teaches that the hard face coating extends over an outer periphery on the bit body from the leading thrust edge (1530 extends along the front thrust edge: fig 76) and along the peripheral border edge (150 extending from the teeth towards "flat base portion 1502": figs 72 & 73. These are all on "an outer periphery" of the body, as shown by figs 72-75). While the amount of the periphery that the hard face coating extends across is substantial (as cited above, as well as the embodiment of fig 29 & "bottom edges 586 and 587 [that] include wear resistant material such as carbide" - fig 15:48-53), Stephenson does not explicitly disclose that it is at least 25% of the outer periphery.
	However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to cover at least 25% of the periphery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	Further, between the embodiments of Stephenson, different amounts of coverage are shown (586 & 587 of fig 29 versus 1530 of fig 76, for example). The embodiment of figure 29 has the entirety of both longitudinal sides covered (584A-584E & 586: fig 31), as well as the entire front toothed surface (584A-584E, fig 29), leaving only the rearmost end partially uncovered. Given that three of the four peripheral sides are covered in hardfacing, this is clearly suggestive to the reader that "at least 25%" of the periphery may be coated, as claimed.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,799,740 (Stephenson) in view of US 6,146,476 (Boyer).
Claim 34. Stephenson discloses the requirements of the parent claim but does not expressly disclose those of the present. However Boyer discloses a method of laser cladding a cutting tool (title) where the bit body and the hard face coating are heat treated (col 6:39-46), the metal base material of the bit is steel (col 2:23-34) and having a heat treated hardness of between 35 and 65 HRC (col 6:39-46).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the laser cladding method taught by Boyer to hardface the bit taught by Stephenson. This provides better adhesion between the hardfacing and the body than brazing (first ¶ of col 2), and can be made from relatively inexpensive but tough metal (second ¶ of col 2).

Allowable Subject Matter
Claims 5, 17, 27, & 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12, 18, & 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676